Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 2-9 of the claim set on 02/10/2022 are pending. Claims 5-8 have been amended and claims 1 and 10-13 have been newly canceled.
Applicant’s election of Group II, claims 2-4 with traverse on 02/10/2022 is acknowledged.
Applicant submits that claims 5-8 have been amended to depend on claim 2, and that claim 9 depends from claim 5, which depends on claim 2. Furthermore, Applicant has cancelled claims 1 and 10-13. Applicant submits that amended pending claims 2-9 now form a single general inventive concept. This is found persuasive. 
Claims 2-9 have been examined on the merits.
Applicant requests the opportunity to rejoin any claims to the non-elected inventions and/or species that depend from or otherwise require all of the limitations of an allowable claim. However, this is not possible because Applicant has elected process claims for examination and canceled all product claims (see page 5 of the restriction requirement with regard to process of rejoinder).


Information Disclosure Statement



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim(s) 2, 4, 6-8 is/are rejected under 35 U.S.C. as being unpatentable over Takezawa (Journal of Biochemistry, 1995, included in IDS dated 08/29/2019) in view of Szkolnicka (Stem Cells, 2016) and Yanagimachi (PLOS ONE, 2013).
In regards to claims 2 and 4, Takezawa teaches that bone marrow cells (monocytes and myeloid progenitor cells) were cultured in a 50% hepatocyte conditioned medium (50% conditioned medium and 50% basal medium)(p1176, column 2, In Vitro Culture and Quantification of Surface Antigen Expression). Takezawa further teaches that the hepatocyte conditioned medium was the supernatant of hepatocytes cultured for 48hrs on a collagen type I-coated dish (extracellular matrix)(p1176, column 2, In Vitro Culture and Quantification of Surface Antigen Expression).
Furthermore, while Takezawa teaches that bone marrow cells were obtained directly from femurs (p1176, Cell Preparation, on column 2, top paragraph), Yanagimachi, teaches a method of culturing monocytes from pluripotent stem cells (Abstract; Figure 1, p2). Yanagimachi also teaches that human embryonic stem cells and induced pluripotent stem cells can be propagated indefinitely, and that development of monocytic cells from these pluripotent cells is of particular interest because it would provide an unlimited source of these cells for clinical applications and the examination of disease pathologies (Introduction, p1, column, last paragraph). Therefore, a person of ordinary skill in the arts would be motivated to modify the 
In addition, since Takezawa teaches that hepatocytes were cultured for 48hrs to make the hepatocyte medium, and since 48hrs lies within 1 to 7 days, Takezawa teaches the timing step of making hepatocyte media as claimed.
While Takezawa teaches that the hepatocytes were cultured in media containing serum (p1176, column 2, In Vitro Culture and Quantification of Surface Antigen Expression), Szkolnicka teaches that undefined components in serum can elicit unknown biological effects and lead to phenotypic variability in vitro, and therefore, serum-free media can be used to overcome this (Culture Definition and Technology Scale-Up, p1423). Szolnicka also teaches that defined culture is essential for cellular differentiation, scale-up, and biomedical application, and to improve the definition of the differentiation process serum-free media can be used (Culture Definition and Technology Scale-Up, p1423). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Takezawa and culture hepatocytes in serum-free media to improve the definition of the media and reduce unknown biological effects and phenotypic variability, which would save costs and experimental time, and would lead to predictable results with a reasonable expectation of success. 
In regards to claim 6, Takezawa teaches that bone marrow cells (monocytes) were cultured in flat-bottomed 96-well plates (p1176, column 2, In Vitro Culture and Quantification of Surface Antigen Expression).
In regards to claims 7 and 8, as above, Takezawa teaches that bone marrow cells (monocytes and myeloid progenitor cells) were cultured in a 50% hepatocyte conditioned medium (p1176, column 2, In Vitro Culture and Quantification of Surface Antigen Expression).
Therefore, since Takezawa teaches that 50% of the media was hepatocyte conditioned medium which lies within ratios of 10:1 to 1:10, and is 1:1, Takezawa teaches the ratio of conditioned medium to basal medium as claimed.
Therefore, the combined teachings of Takezawa, Szkolnicka, and Yanagimachi renders obvious Applicant’s invention as claimed. 


Claim 3 is rejected under 35 U.S.C. as being unpatentable over Takezawa in view of Szkolnicka and Yanagimachi as applied to claims 2, 4 and 6-8 above and further in view of Subramanian (Journal of Stem Cells, 2012).
While Takezawa does not teach that pluripotent stem cells can be cultured to obtain
 embryoid bodies, and whether embryoid bodies can be differentiated to obtain monocytes, Subramanian teaches that embryoid bodies can be generated from human embryonic stem cells (Abstract, p1), and that embryoid bodies can be used to generate monocytes which can further differentiate into macrophages (Discussion, p10, second paragraph). Subramanian also teaches that yields of CD14+ cells (monocytes and macrophages) are 4-5 fold higher from embryoid cell cultures than from stromal cell culture (Discussion, p10, second paragraph). 
Therefore, a person of ordinary skill in the arts would be motivated to modify the

Therefore, the combined teachings of Takezawa, Szkolnicka, Yanagimachi, and Subramanian render obvious Applicant’s invention as claimed. 


	Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Szkolnicka and Yanagimachi as applied to claims 2, 4 and 6-8 above and in further view of Sakhno (Human Immunology, 2015).
	In regards to claims 5 and 9, as above, Takezawa teaches that the bone marrow cells (monocytes) were cultured in media containing serum (p1176, column 2, In Vitro Culture and Quantification of Surface Antigen Expression), Takezawa is silent on the percentage of serum in the medium. 
However, Sakhno teaches a method of generating macrophages by culturing monocytes in low serum conditions (2% autologous plasma) (Materials and methods, Monocyte isolation and polarization of human macrophages, column 1, p152). Sakhno further that macrophages generated under low-serum conditions had higher repair potential compared to macrophages generated under standard conditions (Introduction, p152, column 1, first paragraph), and that these macrophages can restrict inflammatory immune responses, promote tissue repair, and 
A person of ordinary skill in the art would be motivated to modify the method of Takezawa and use explicitly low serum conditions because doing so would generate macrophages particularly useful for tissue repair, which could be used to develop new therapeutic strategies, and could be done with predictable results and a reasonable expectation of success.
In regards to the concentration of serum in the media, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Therefore, since Sakhno teaches serum concentrations of 2% autologous plasma, and since this concentration lies within the concentrations of 0.1% to 10% Sakhno teaches the concentration of serum in the basal medium as claimed. 
Therefore, the combined teachings of Takezawa, Szkolnicka, Yanagimachi, and Sakhno renders obvious Applicant’s invention as claimed. 


Conclusion
Rejection of claims 2-9 is proper.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632